This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   U.S. BANK NATIONAL ASSOCIATION,
 3   AS TRUSTEE FOR STRUCTURED
 4   ASSET SECURITIES CORPORATION
 5   MORTGAGE PASS-THROUGH
 6   CERTIFICATES, SERIES 2006-BC4,

 7                  Plaintiff-Appellee,

 8 v.                                                            NO. A-1-CA-37154


 9 ANDRE ROLLIN,

10                  Defendant-Appellant,

11 and

12 JOSEPH ROLLIN, HERMAN
13 VALDEZ, AND LORETTA VALDEZ,

14                  Defendants.

15 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
16 Raymond Z. Ortiz, District Judge

17 Rose L. Brand & Associates, P.C.
18 Eraina M. Edwards
19 Albuquerque, NM

20 for Appellee
 1 Andre Rollin
 2 Embudo, NM

 3 Pro Se Appellant
 4                            MEMORANDUM OPINION

 5 VANZI, Chief Judge.

 6   {1}   Defendant Andre Rollin appeals following the district court’s grant of summary

 7 and default judgment and order for foreclosure sale on August 1, 2017. [RP 244-52]

 8 Plaintiff U.S. Bank National Association and Defendant were parties to a mortgage,

 9 which was the subject of two foreclosure actions. [DS 2] The first action was filed on

10 July 2, 2008 as D-117-CV-2008-00298. [DS 2] That case concluded with an order

11 vacating judgment and for dismissal of suit, filed on May 1, 2015. [See Odyssey] In

12 the meantime, Plaintiff filed a second complaint for foreclosure on March 30, 2015,

13 which is the case at hand. This Court issued a calendar notice proposing to affirm [CN

14 6] because we were unable to discern the relief Defendant sought and grounds on

15 which that requested relief was based, given a lack of clarity in Defendant’s docketing

16 statement and Defendant’s failure to adequately develop or identify what his

17 arguments on appeal may be.

18   {2}   Defendant has filed a memorandum in opposition to this Court’s notice of

19 proposed disposition. However, Defendant has not provided this Court with any

20 authority or argument to establish that the district court’s dismissal of his complaint



                                              2
 1 was in error. See Corona v. Corona, 2014-NMCA-071, ¶ 28, 329 P.3d 701 (“This

 2 Court has no duty to review an argument that is not adequately developed.”); see also

 3 In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329 (“We

 4 have long held that to present an issue on appeal for review, an appellant must submit

 5 argument and authority as required by rule. . . . Issues raised in appellate briefs which

 6 are unsupported by cited authority will not be reviewed by us on appeal.” (citations

 7 omitted)).

 8   {3}   Moreover, to the extent Defendant continues to argue that the doctrines of

 9 claim preclusion or res judicata apply, we again note that the prior foreclosure action

10 was dismissed without prejudice. [Order vacating judgment and for dismissal of suit

11 in D-117-CV-2008-00298] In other words, there was no judicial decision on the

12 merits. A dismissal without prejudice is not intended to be res judicata and “[t]he

13 words ‘without prejudice’ when used in an order or decree generally indicate that

14 there has been no resolution of the controversy on its merits and leave the issues in

15 litigation open to another suit as if no action had ever been brought.” Bralley v. City

16 of Albuquerque, 1985-NMCA-043, ¶¶ 17-18, 102 N.M. 715, 699 P.2d 646.

17   {4}   Accordingly, we affirm.

18   {5}   IT IS SO ORDERED.


19


                                               3
1                        LINDA M. VANZI, Chief Judge

2 WE CONCUR:


3
4 HENRY M. BOHNHOFF, Judge



5
6 DANIEL J. GALLEGOS, Judge




                                4